I concur in the result reached. I am unable, however, to assent to the view that the giving of the instruction for the State was proper. Its allowance on the ground that the instructions for the defendant required a finding of malice aforethought may disavow any purpose to approve the instruction in every case. For all we know the instructions of the defendant may have been incited by the allowance of the State's instruction. I am of the view that this assignment should be disposed of as in Bridges v. State,197 Miss. 527, 19 So.2d 738. Deductions *Page 606 
from the deliberate use of a deadly weapon are at most mere inferences. Busby v. State, 177 Miss. 68, 170 So. 140. To instruct a jury that they may infer one fact from another is argumentative and upon the weight of the evidence. I am of the opinion that the ultimate elimination of the use of the mythical and misleading term "malice" would be more readily attained by a continuing disapproval of such instructions, and that its use in the instant case could be likewise condemned without necessarily effecting a reversal. Bridges v. State, supra.